Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 31, 2020

The Court of Appeals hereby passes the following order:

A20A1549. RODERICK LIPTROT et al. v. GRANGE LIFE INSURANCE
    COMPANY.

      In this civil action, defendants Roderick Liptrot, Kimberly Liptrot, and
Alexander & Kennedy Financial Group, LLC, filed this direct appeal from the trial
court’s order granting the plaintiff’s motion to confirm an arbitration award. We lack
jurisdiction.
      “[T]his Court has no jurisdiction to consider an appeal taken from a reviewing
court’s order confirming an arbitration award; rather, upon entry of the court’s order
confirming the award, a separate judgment must also be entered by the reviewing
court, and this Court has jurisdiction to consider an appeal taken from the judgment.”
Green Tree Servicing, LLC v. Jones, 333 Ga. App. 184, 184 (1) (775 SE2d 714)
(2015); see also McFarland v. Roberts, 335 Ga. App. 40, 47 (1), n. 4 (778 SE2d 349)
(2015) (“An order simply confirming an arbitration award is not a final, appealable
judgment . . . .”). Although the confirmation order and judgment may be entered on
the same document, see Green Tree Servicing, LLC , 333 Ga. App. at 185 (1), the trial
court here did not enter a final judgment, either in the order confirming the arbitration
award or in a separate document.
      Because no final judgment has been entered, the defendants were required to
follow the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to appeal the order confirming the arbitration
award. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d
906) (1989). Their failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/31/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.